In an action to foreclose a mortgage on real property, the answer of the owners sets up usury as an affirmative defense and counterclaim. The Official Referee, to whom the action was referred to hear and determine, decided in favor of respondent, stating that all disputed questions of fact were resolved in his favor and against appellants, and that their proof was not sufficient to establish usury. The appeal is from the judgment entered thereon. Judgment unanimously affirmed, with costs. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.